DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2017/0179811 A1) and in view of Kang (US 2013/0100710 A1) and Dornberger (WO 2019/102247 A1).
Regarding claim 1, Knudsen teaches a surge protection circuit (Fig 1 inrush circuit 3) comprising: a bridge rectifier (Fig 1 bridge rectifier 2) having two input terminals (implicit, refer to [0033], bridge rectifier 2 for converting an alternating current 
       Knudsen does not teach the first line is a return bus and the second line is a first line bus. Kang teaches an example active surge protection module included in the return bus (Fig 3 low side bus 316) and an example active surge protection module in the first bus line (Fig 4 high bus line 415). Kang teaches that the voltage surge blocking stage (Fig 3 Active surge protection module 320) can be series coupled to return bus (Fig 3 low side bus 316) or can be series coupled to first bus line (Fig 4 High bus line 415). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Knudsen to include 
Knudsen and Kang do not teach a bias converter coupled across the first bus line and the return bus, and comprising a positive bias output and a negative bias output, the positive bias output coupled to the voltage surge blocking stage, the positive bias output and negative bias output coupled to the voltage surge detection stage. However Dornberger teaches a bias converter (Fig 2 resistor R1 and capacitor C24 along with the comparator N7) coupled across the first bus line (Fig 2 output terminal 22) and the return bus (Fig 2 output terminal 23), and comprising a positive bias output (Fig 2 positive power supply terminal 26) and a negative bias output (Fig 2 negative power supply terminal 28), the positive bias output coupled to the voltage surge blocking stage (Fig 2 switch V7), the positive bias output and negative bias output coupled (implicit) to the voltage surge detection stage (Fig 2 resistor R5, resistor R8 and switch V8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge protection circuit of Knudsen and Kang to include the FET and comparator of Dornberger to provide the advantage of accommodating a wide range of varying current, varying voltage and varying frequency during power surges.
Regarding claim 2, Knudsen, Kang and Dornberger teach the circuit of claim 1, the bridge rectifier operable to invert negative pulses of highly negatively biased voltage/current surge (inherent)(a diode bridge as disclosed in Knudsen inherently inverts negative pulses) during a lightning strike (refer to Kang [0008] lines 2-4) into over-voltage/over-current (implicit) that is positively biased (inherent)(a diode bridge as 
Regarding claim 5, Knudsen teaches a surge protected system (Fig 1 inrush circuit 3) comprising: a bridge rectifier (Fig 1 bridge rectifier 2) having two input terminals (implicit, refer to [0033], bridge rectifier 2 for converting an alternating current (AC) input into a direct current (DC) output with full-wave rectification) coupled to an input source of electricity (Fig 1 bridge rectifier 2, refer to [0013]) that is normally DC voltage and current (refer to [0009] lines 1-3) that is subject to experience highly positively or negatively biased over-voltage and/or over-current (refer to [0043] lines 1-4) under a surge condition, and two output terminals (Fig 1 positive supply line 6’ and negative supply line 6”) respectively coupled to a voltage surge blocking stage (Fig 1 voltage limiter 5) via a first line (Fig 1 negative supply line 6”) and to a second line (Fig 1 positive supply line 6’); a current surge protection stage (Fig 1 current supervisory circuit 7, refer to [0037] lines 1-5) that is series coupled in the first line (refer to Coupling 1 in figure above) between the voltage blocking stage and a voltage surge detection stage (Fig 1 voltage trigger circuit 8, refer to [0037] lines 5-7) that is coupled between the first line and the second line (refer to Coupling 2 in figure above); a holdup capacitor (Fig 1 DC-link capacitor 4) coupled across the first line and the second line, after the voltage surge detection stage (implicit); two output terminals (Fig 2 parts GND and DC+) respectively coupled to the first line and the second line (refer to Output terminals in figure above).

Knudsen and Kang do not teach a bias converter coupled across the first bus line and the return bus, and comprising a positive bias output and a negative bias output, the positive bias output coupled to the voltage surge blocking stage, the positive bias output and negative bias output coupled to the voltage surge detection stage. However .

Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2017/0179811 A1),  Kang (US 2013/0100710 A1) and Dornberger (WO 2019/102247 A1) in view of Divan (US 8,411,403 B2).   
Regarding claim 3, Knudsen, Kang and Dornberger teach the circuit of claim 1. Knudsen, Kang and Dornberger do not disclose wherein the bridge rectifier has a maximum voltage rating and a maximum current rating that are greater than corresponding over-voltage and over-current values that are experienced at the input terminals during a lightning strike. Divan teaches that the bridge rectifier has a maximum voltage rating (implicit) and a maximum current rating (implicit) that are greater than corresponding over-voltage (column 5 lines 18-33) and over-current (Fig 18 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Knudsen, Kang and Dornberger to consider over-voltage and over-current values as indicated by Divan to provide the advantage of choosing appropriate bridge rectifier with appropriate maximum voltage rating and maximum current rating, thereby preventing damage to the rectifier during a lightning strike and increasing the effectiveness of the surge protection circuit.
Regarding claim 4, Knudsen, Kang and Dornberger teach the circuit of claim 1. Knudsen, Kang and Dornberger do not teach that the bridge rectifier has a maximum voltage rating and a maximum current rating that are greater than corresponding over-voltage and over-current values that are experienced at the input terminals during a lightning strike upon an aircraft. Divan teaches that the bridge rectifier has a maximum voltage rating (implicit) and a maximum current rating (implicit) that are greater than corresponding over-voltage (column 5 lines 18-33) and over-current (Fig 18 current graph, column 21 lines 44-58) values that are experienced at the input terminals during a lightning strike (column 5 lines 18-21) upon an aircraft (column 16, line 56, airplane).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Knudsen, Kang and Dornberger to  consider over-voltage and over-current values as indicated by Divan and aircraft of Divan to  provide the advantage of choosing an appropriate bridge rectifier with appropriate maximum voltage rating and maximum current rating, thereby 
Regarding claim 6, Knudsen, Kang and Dornberger teach the system of claim 5. Knudsen, Kang and Dornberger do not teach that the bridge rectifier has a maximum voltage rating and a maximum current rating that are greater than corresponding over-voltage and over-current values that are experienced at the input terminals. Divan teaches that the bridge rectifier has a maximum voltage rating (implicit) and a maximum current rating (implicit) that are greater than corresponding over-voltage (column 5 lines 18-33) and over-current (Fig 18 current graph, column 21 lines 44-58) values that are experienced at the input terminals during a lightning strike (column 5 lines 18-21).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Knudsen, Kang and Dornberger to consider over-voltage and over-current values as indicated by Divan to provide the advantage of choosing appropriate bridge rectifier with appropriate maximum voltage rating and maximum current rating, thereby preventing damage to the rectifier during a lightning strike and increasing the effectiveness of the surge protection circuit.
Regarding claim 7, Knudsen, Kang and Dornberger teach the system of claim 5. Knudsen, Kang and Dornberger do not teach that the bridge rectifier has a maximum voltage rating and a maximum current rating that are greater than corresponding over-voltage and over-current values that are experienced at the input terminals during a lightning strike upon an aircraft . Divan further teaches that the bridge rectifier has a 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knudsen, Kang and Dornberger to  consider over-voltage and over-current values as indicated by Divan and aircraft of Divan to  provide the advantage of choosing an appropriate bridge rectifier with appropriate maximum voltage rating and maximum current rating, thereby preventing damage to the rectifier during a lightning strike and increasing the effectiveness of the surge protection circuit and applying the circuit to a device that is likely to suffer surges due to lightning such as an aircraft.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2017/0179811 A1) in view of Kang (US 2013/0100710 A1).
Regarding claim 8, Knudsen teaches a surge protection circuit (Fig 1 inrush circuit 3) comprising: a bridge rectifier (Fig 1 bridge rectifier 2) having two input terminals (implicit, refer to [0033], bridge rectifier 2 for converting an alternating current (AC) input into a direct current (DC) output with full-wave rectification) coupled to an input source of electricity (Fig 1 bridge rectifier 2, refer to [0013]) that is subject to experience highly negatively biased over-voltage and/or over-current (refer to [0043] lines 1-4), and two output terminals (Fig 1 positive supply line 6’ and negative supply 
       Knudsen does not teach the first line is a first bus line and the second line is a return bus. Kang teaches an example active surge protection module included in the return bus (Fig 3 low side bus 316) and an example active surge protection module in the first bus line (Fig 4 high bus line 415). Kang teaches that the voltage surge blocking stage (Fig 3 Active surge protection module 320) can be series coupled to return bus (Fig 3 low side bus 316) or can be series coupled to first bus line (Fig 4 High bus line 415). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Knudsen to include the voltage surge blocking stage on the first bus line as it provides the advantage of wiring flexibility as needed by an application.
Regarding claim 9, Knudsen and Kang teach the circuit of claim 8, the bridge rectifier operable to invert negative pulses of highly negatively biased voltage/current surge (inherent)(a diode bridge as disclosed in Knudsen inherently inverts negative pulses) during a lightning strike (refer to Kang [0008] lines 2-4) into over-voltage/over-
Regarding claim 12, Knudsen and Kang teach the circuit of claim 8. Kang further teaches the circuit of claim 8 coupled to a DC-DC converter (refer to [0004] lines 4-7) to provide surge protection of the DC-DC converter (Fig 3) from a highly positively or negatively biased over-voltage/over-current (implicit)(refer to Knudsen Fig 1 bridge rectifier 2) source such as a lightning strike (refer to Kang [0008] lines 2-4).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2017/0179811 A1) and Kang (US 2013/0100710 A1) in view of Divan (US 8,411,403 B2).
Regarding claim 10, Knudsen and Kang teach the circuit of claim 8. Knudsen and Kang do not teach that the bridge rectifier has a maximum voltage rating and a maximum current rating that are greater than corresponding over-voltage and over-current values that are experienced at the input terminals during a lightning strike. Divan teaches that the bridge rectifier has a maximum voltage rating (implicit) and a maximum current rating (implicit) that are greater than corresponding over-voltage (column 5 lines 18-33) and over-current (Fig 18 current graph, column 21 lines 44-58) values that are experienced at the input terminals during a lightning strike (column 5 lines 18-21).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Knudsen and Kang to consider over-voltage and over-current values as indicated by Divan to provide the advantage of choosing appropriate bridge rectifier with appropriate maximum 
Regarding claim 11, Knudsen and Kang teach the circuit of claim 8. Knudsen and Kang do not teach that the bridge rectifier has a maximum voltage rating and a maximum current rating that are greater than corresponding over-voltage and over-current values that are experienced at the input terminals during a lightning strike upon an aircraft. Divan teaches that the bridge rectifier has a maximum voltage rating (implicit) and a maximum current rating (implicit) that are greater than corresponding over-voltage (column 5 lines 18-33) and over-current (Fig 18 current graph, column 21 lines 44-58) values that are experienced at the input terminals during a lightning strike (column 5 lines 18-21) upon an aircraft (column 16, line 56, airplane).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Knudsen and Kang to consider over-voltage and over-current values as indicated by Divan and aircraft of Divan to  provide the advantage of choosing an appropriate bridge rectifier with appropriate maximum voltage rating and maximum current rating, thereby preventing damage to the rectifier during a lightning strike and increasing the effectiveness of the surge protection circuit and applying the circuit to a device that is likely to suffer surges due to lightning such as an aircraft.

Response to Arguments

Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
On page 8 lines 4-7, applicant argues that the prior art “generally use varistors (or similar transient suppression devices) to absorb the energy of a surge”.  On page 8 lines 8-12, applicant argues that “a holdup capacitor” is used. From the previous office action and rejections stated above, prior art Knudsen (US 2017/0179811 A1) clearly shows a holdup capacitor (fig.1 part 4). This argument is moot.
On page 8 last line and page 9 lines 1-2, applicant argues that “two lines from the bridge rectifier 2 of Knudsen cannot teach both the recited “two input terminals…” and the “two output terminals”…”. As pointed in the rejection and specification paragraph [0033] of Knudsen above and in the previous office action, the input terminals to bridge rectifier 2 of Knudsen is considered implicit. Conventionally, bridge rectifier has two input lines and two output lines. In fig 1 of Knudsen, only the output lines are shown. It is implicit that it has two other lines for input that are not explicitly shown. Knudsen shows the two output lines from the bridge rectifier explicitly. This argument is moot as the output lines and input lines are pointed out to be different from each other.
On page 9 lines 11-18, applicant argues that “the voltage trigger circuit 8 of Knudsen (the alleged voltage surge detection stage) is not coupled between the positive supply line 6’ and the negative supply line 6”…”. In claim 1 lines 7-8 states “a voltage surge detection stage that is coupled between the first bus line and return bus”. As stated in claim rejection above and in the prior office action, a voltage surge detection stage is shown to be coupled between the first bus line and return bus line in Knudsen. Additionally, Knudsen also states that “the inrush circuit 3 may nevertheless be 
On page 10 lines 9-16, applicant argues that there is an inconsistency. In claim 1 lines 11-12, a bias converter… comprising a positive bias output and a negative bias output….” is recited. The bias converter is resistor R1, capacitor C24 along with the comparator N7 in fig 2 of Dornberger (WO 2019/102247 A1), as stated in the rejection above. 
On page 10 lines 27-28, applicant’s argument “conclusory and arbitrary statements” is not persuasive. All claim elements are mapped out as stated in the rejection above and in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SREEYA SREEVATSA/
Examiner, Art Unit 2839                                                                                                                                                                                           03/10/2021
	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839